Citation Nr: 9904041	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-34 197	)	DATE


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a nervous disorder.
.
4.  Entitlement to service connection for asthma.

5.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for blindness of the 
left eye.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


REMAND

The appellant had unverified service from November 1951 to 
January 1953.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg Florida, which denied the 
appellant's claims of entitlement to service connection for a 
low back disorder, hypertension, nervous disorder and asthma 
on the basis that the appellant had failed to present a well-
grounded claim; as well as the appellant's attempt to reopen 
a previously denied claim for entitlement to service 
connection for blindness of the left eye.

Review of the service medical records currently associated 
with the claims folder revealed neither a service entrance 
examination report nor a service discharge examination 
report.  Furthermore, it is noted that the appellant has 
alleged he was hospitalized for eye surgery in December 1952, 
while assigned to Fort McGill, Yokohama, Japan.  The 
appellant has submitted photos to corroborate his claim.  
However, clinical documentation of such treatment has not 
been incorporated into the record.  Where evidence in support 
of the appellant's claims may be in his service record or 
other governmental records, the VA has the duty to obtain 
such records in order to develop fully the facts relevant to 
the claim.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should request that the 
appellant furnish the names and addresses 
of all military, VA, and civilian health 
care providers who have treated him for 
his claimed disorders, including any 
treatment predating active service.  In 
addition the RO should procure duly 
executed authorization for the release of 
private medical records, if applicable.

2.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records and 
clinical medical or mental hygiene 
records of treatment accorded the 
appellant.  The RO should ensure that it 
has all existing and obtainable treatment 
records of which it has knowledge.  

In addition to its other methods of 
obtaining VAMC records, the RO should 
also specifically request any and all 
records identified under the veteran's 
name and/or identification number(s) from 
the Federal Records Depository in East 
Point, Georgia.

3.  The RO should make a specific attempt 
to obtain any additional service medical 
records, in existence under the veteran's 
service number.  In particular the RO 
should make a specific attempt to obtain 
the appellant's service entrance and/or 
discharge medical examination reports; 
and clinical medical records for 
treatment accorded the appellant at the 
base hospital associated with the U.S. 
Army facility at Yokohama Japan.  

4.  The RO should make a specific attempt 
to obtain legible copies of any service 
personnel records in existence under the 
appellant's service number, including the 
Form DD 214.

5.  After the aforementioned actions are 
completed, VARO should readjudicate the 
issues on appeal.  To the extent the 
benefits sought are not granted, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case, to include the reasons and 
bases for the VARO's holding, and 
afforded a reasonable period of time to 
respond thereto.

6.  The appellant is placed on notice 
that he has a duty to submit evidence of 
a well-grounded claim for service 
connection.  Such evidence should consist 
of evidence eof the current disability 
and competent evidence linking the 
disability to service.  The Board may 
deny any issue as not well-grounded if 
the appellant does not meet the threshold 
evidentiary requirement.

7.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	(CONTINUED ON NEXT PAGE)



Thereafter, this case should be returned to the Board, if in 
order.  The appellant need take no action unless he is 
otherwise notified.  The Board intimates no opinion as to the 
ultimate outcome of this case.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 4 -


